 LOCAL 138, OPERATING ENGINEERSLocal 138, International Union of Operating Engi-neers, AFL-CIO (Building Contractors' Associa-tion, Inc.) and Edmund L. GalkeLocal 138, International Union of Operating Engi-neers, AFL-CIO and Joseph Spagnulo. Cases 29-CB-2029 and 29-CB-2050November 4, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn April 20, 1977, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,land and conclusions2of the AdministrativeLaw Judge and to adopt his recommended Order,except that the remedy is modified so that interest isto be computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Local 138International Union of Operating Engineers, AFL-CIO, Farmingdale, New York, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order.4I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Since we have found in Case 29-CB-2029 that the reduction ofCharging Party Galke's industry seniority was, in fact, motivated by hisinvolvement in protected concerted activities, we find it unnecessary todetermine if any other grounds existed upon which such a reduction ofseniority could have been based.3 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4 Member Murphy agrees that the Respondent stripped employee Galkeof his 1947 senionty date in a manner contrary to applicable union rules andprocedures and for unlawful reasons. Therefore. she joins her colleagues inordering Respondent to restore to Galke his 1947 industry seniority. Indoing so, however, she notes that there is some evidence in the record233 NLRB No. 46suggesting, as Respondent claims, that Galke was not in fact entitled to suchan early seniority date. Consequently, in agreeing to order restoration ofGalke's early seniority date she would not preclude Respondent's redeter-mining such date in a fair nondiscriminatory manner and in accordancewith all applicable union rules and procedures, with the express provision,however, that any such redetermination would have prospective effect onlyand would not affect the amount of backpay due Galke pursuant to theprovisions of the Order herein.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:These cases came to hearing before me at Brooklyn, NewYork, on November 8, 9, 10, and 23, 1976. Upon a chargefiled by Edmund L. Galke, an individual, the RegionalDirector for Region 29 issued a complaint in Case 29-CB-2029 against Local 138, International Union of OperatingEngineers, AFL-CIO (referred to herein as the Union) onMay 30, 1975. The Regional Director for Region 29 issuedthe complaint in Case 29-CB-2050 on September 16, 1976,upon a charge filed by Joseph Spagnulo, an individual,against the Union. Thereafter, on September 17, 1976, theRegional Director consolidated Cases 29-CB-2029 and29-CB-2050.The complaint in Case 29-CB-2029 alleges that theUnion violated Section 8(bX)()(A) of the National LaborRelations Act, as amended (29 U.S.C. § 151, et seq.),referred to hereinafter as the Act, by threatening to reduceEdmund L. Galke's industry seniority and to change hisindustry seniority date. The same complaint also allegedthat the Union violated Sections 8(bX2) and 8(b)()(A) ofthe Act by discriminatorily reducing Galke's industryseniority date and by changing Galke's industry senioritydate from 1947 to 1961.The complaint in Case 29-CB-2050 alleges that theUnion violated Sections 8(b)(IXA) and 8(bX2) of the Actby causing Marvec Allstate, Inc., to terminate JosephSpagnulo because Spagnulo was not a member of theUnion but of another labor organization.Upon the entire record, including my observation of thewitnesses, and after due consideration of the respectivebriefs filed by counsel for the General Counsel and counselfor the Union, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint in Case 29-CB-2029 alleges that BuildingContractors' Association, Inc. (referred to herein as theAssociation),' at all times material herein has been amembership corporation and a trade association organizedunder the laws of the State of New York, with its office atNew York City, New York, where at all material times ithas negotiated and executed collective-bargaining agree-ments with the Union and other labor organizations andhas administered such collective-bargaining agreements onbehalf of its employer-members.The employer-members of the Association are generalcontractors providing general contracting services in theI The name of the employer association appears as corrected at theheanng.267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbuilding and construction industry in the counties ofNassau and Suffolk, New York, and vicinity. During thepast year, a representative period, the employer-membersof the Association in the course and conduct of theircollective business operations purchased and caused to betransported and delivered to their construction jobsites inNassau and Suffolk Counties and vicinity, steel pipes,lumber, and other goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to said construc-tion jobsites directly from States of the United States otherthan the State of New York.Marvec Allstate, Inc., the employer named in Case 29-CB-2050 (referred to herein as Marvec) is a New Jerseycorporation with its principal office and place of businessat Verona, New Jersey. Marvec operates various jobsites inNew Jersey and New York, where at all times materialherein it has been engaged in the construction industry,installing utility facilities, including sewers. During the pastyear, a representative period of its annual operations,Marvec in the course and conduct of its business purchasedand caused to be transported and delivered to its NewJersey facility goods and materials valued in excess of$50,000, of which goods and materials valued in excess of$50,000 were transported and delivered to its New Jerseyplant directly from States of the United States other thanNew Jersey.Upon the foregoing admitted facts, I find that at all timesmaterial to this case the Association and Marvec, respec-tively, have been, and are, employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II. THE UNION'S STATUSThe complaint alleges, the Union admits, and I find thatat all times material to this case the Respondent, Local 138,International Union of Operating Engineers, AFL-CIO,has been and is a labor organization within the meaning ofSection 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. Edmund L. Galke's SeniorityAt all times material herein, the Union and theAssociation have been parties to a collective-bargainingagreement requiring employer parties to utilize the Union'sreferral system as the exclusive source of operatingengineers. In administering the exclusive referral systemunder rules entitled "Dispatching Procedure" the Unionhas accorded considerable importance to seniority. Rulel(A) of the Union's Dispatching Procedure provides thefollowing guidance:Referral of qualified applicants will be based on theprinciple of "Industry Seniority" which has beendefined as follows:The term "Industry Seniority Date" shall mean the firstdate of regular employment of a job applicant within2 A master mechanic or lead engineer, as that position is referred to inthe Union's contract and in the record, acts as the Union's steward on ajobsite.the geographical jurisdiction of the Union, in a jobclassification covered by the working agreement of theUnion, subject to investigation by the Union....However, in the absence of other evidence, the date ofthe first regular employment in the industry may bepresumptively established as of the date of theemployee's initiation into [the Union ] or as of the dateof the first payment of a permit or service fee to [theUnion].Rule V(D) of the Dispatching Procedure, in describing therole of out-of-work cards in the referral procedures,declares:An employee with the highest industry seniority dateshall be referred to the first available job requisition inany of the job categories he has checked off [on his out-of-work card] and is capable of operating ...."[Emphasis supplied.]Early in 1973 the Union granted Edmund Galke, anoperating engineer by trade, and a member of the Union,an industry seniority date of 1961. However, Galkeremained unsatisfied and attempted to establish hisentitlement to an earlier date. On June 7, 1973, the Union,by letter signed by its president, James J. Duffy, an-nounced to Galke: "This is to inform you that your requestfor Industry Seniority in the year 1947 has been accepted."Thereafter, until January 1975, the Union referred Galke towork through its exclusive hiring hall based upon anindustry seniority date of 1947.The events leading up to Galke's loss of seniority beganon the evening of January 24, 1975, when he attended aunion membership meeting presided over by the Union'sbusiness manager and president, James J. Duffy. Themeeting began at 8:30 in the evening and was attended byabout 400 men. In the course of the proceedings, Galkerose to complain that at a jobsite known as the Horn job,where he had been working in December 1974, "Themaster mechanic [or lead engineer] and the men on the jobwere not challenging operators of equipment in thelocality." Galke stated that he felt that it was theresponsibility of the master mechanic and the operatingengineers2on the job to protect their work jurisdiction.Galke addressed his remarks to President Duffy. The twoconversed briefly and Galke sat down.Duffy then conversed with another member and afterterminating that exchange turned to Galke and asked,"What do you have to say?" At this Galke rose and saidthat he had been to see Duffy earlier that morning about amatter which he did not wish to raise on the union floor butthat now Duffy had "forced my hand."Galke then launched into a critique of safety conditionsat his current jobsite described as the Shoreham job. Hetold Duffy "that there were unsafe conditions out there,debris all around, no fire extinguishers, the equipment thatwe were supposed to maintain was in hazardous locations,inaccessible in some instance, that we had to jump overconcrete steel reinforcing rods in some cases to get to themachines."268 LOCAL 138, OPERATING ENGINEERSGalke complained about the lead engineer's instructionsto operating engineers regarding the fueling of machines.According to Galke, under those instructions, "we wouldlose our jurisdiction over those machines if they wereusurped by laborers or any other crew."Responses to Galke's allegations erupted from theassemblage. Ted Jawroski, one of the two lead engineers onthe Shoreham job, rose and denied Galke's allegations. Inthe continuing skirmish Galke called Jawroski "a liar." Asecond union member, Doyle, rose and attempted to refuteGalke's allegations. Galke called him "a brown nose."President Duffy rose and announced that Vice PresidentJack Gunning, the Union's area safety representative,whose jurisdiction included the Shoreham job, wouldrespond regarding safety conditions on that job. Gunningrose and stated that the job was "not badly run"; that theemployer, Dravo, was "a safety-conscious outfit"; that inhis view the job was "pretty well run." When Gunning satdown, Galke disputed his assertions.After the union meeting, Galke sought out PresidentDuffy and requested a meeting with him. Duffy invitedGalke into a conference room. There, in the presence ofJack Kearns and Ted Jawroski, who were the Shorehamjob lead engineers, and Union Vice President JackGunning, Galke repeated his complaints about unsafeconditions and possible loss of engineer's work at theShoreham job. Duffy responded, "You're going against meagain-when you go against my men, you go against me."Galke asked, "Even if they're wrong?" Duffy repeated,"Even if they're wrong."In an effort to buttress his complaints, Galke broughtfellow union member Gary Nagle into the room. Naglcsupported Galke's complaints about unsafe conditions onthe Shoreham job and confirmed Galke's assertion thatJawroski had instructed operating engineers to let otheremployees fuel the machinery on the job. Jawroski againdenied Galke's charge against him. Galke again calledJawroski a liar.Following the Jawroski-Galke exchange, Duffy accusedGalke of supporting the candidacy of union memberGeorge Hayes for union office. Galke denied this assertion.Duffy then said that Galke had taken equipment from ajobsite for his own personal use and had taken a 3-hourlunch period. Galke denied these accusations. Finally,Duffy charged Galke with asking for relief from a job 15minutes after coming on the jobsite. Galke denied thischarge and rebutted it with testimony from the Union'soffice manager.As the meeting ended, Duffy warned Galke that he wasgoing to bring Galke before the Union's executive boardbecause Galke was not entitled to his current assignedindustry seniority. Duffy also stated his intent to visit theShoreham job on the following morning.Soon after midnight on the morning of January 25,President Duffy, together with Vice President Gunning andLead Engineer Kearns, arrived at the shoreham jobsite.Duffy approached employee George Hayes, an operatingengineer, and asked what the problems on the job were.Hayes told him of the poor lighting and the lack ofadequate shelter against the winter's cold. Duffy advisedHayes to buy more clothing. Hayes also complained ofinadequate heating. Duffy directed Lead Engineers Kearnsand Jawroski to remedy Hayes' complaints. Hayes toldDuffy that an operating engineer was injured by a fallthrough scaffolding. Hayes blamed the accident on poorlighting. Finally, Duffy climbed the scaffolding andinspected the jobsite himself.On the morning of January 28, Galke, accompanied byHayes, visited Duffy at the union offices. Duffy began themeeting by asking Galke, "[W]hose white horse are youriding?" and warning, "if you're not careful, I'm going totake your phony seniority away from you." Duffy alsochallenged Galke's seniority, saying, "Where do you get offthis [expletive omitted] claiming 14 years' seniority? Youare not entitled to this seniority."Galke replied that he had fulfilled the Union's require-ments for establishing his entitlement to the 1947 senioritydate. Duffy responded, "I'm going to see that you don'thave it."Following this exchange, Duffy and Galke engaged in adispute regarding Duffy's accusations that Galke had takenan extended lunch period, had misappropriated equipment,and had supported Hayes for union office. Included in thediscussion was Galke's criticism of Lead Engineer RalphLongo's conduct at the Horn jobsite, safety conditions atthe Shoreham job, and Duffy's efforts to improve theseconditions. Galke again charged Lead Engineer Jawroskiwith lying about conditions at the Shoreham job.Galke was laid off from the Shoreham job on Wednes-day, January 29. That same day, Galke filed an out-of-work card at the Union's office. Galke waited until thefollowing Monday afternoon without receiving a jobreferral from the Union. Late in the afternoon of February3, Galke called the Union's office and spoke to dispatchclerk John Sommeso. Galke asked Sommeso how he stoodon the referral list. Sommeso answered, "Not too good."When Galke sought an explanation, Sommeso responded,"I don't know if anybody has notified you, but yourseniority has been cut to 1961." Upon hearing this, Galketerminated the conversation.On February 4, Galke set about investigating his loss ofseniority. He spoke to the Union's recording correspondingsecretary, Jerry Quill. Quill said he could not provide anexplanation and that President Duffy, the person whocould furnish the information, was in Florida. At thisGalke revealed that he had called the National LaborRelations Board. Quill expressed resentment and terminat-ed the conversation.On or about March 12, Galke and Duffy met at theUnion's office at Duffy's request. Also present at themeeting was Galke's brother-in-law, Jim Caples. Duffy toldGalke and Caples that Galke was seeking seniority that hewas "not entitled to." Duffy remarked that he personallyhad assigned the 1961 seniority date to Galke. Duffywarned that if Galke were not careful he, Duffy, wouldlower Galke's seniority to 1971.In the course of the ensuing discussion, Duffy againaccused Galke of taking a 3-hour lunch period, and ofwrongfully taking equipment from a job. Duffy expresseddispleasure at the presence of Gary Nagle and GeorgeHayes at earlier discussions. Galke explained that he hadbrought them in as witnesses to refute Duffy's accusations.269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGalke and Duffy also discussed Galke's complaints aboutLongo, the lead engineer on the Horn job.Turning to his seniority, Galke asserted that while he hadsatisfied the Union's procedural rules for proving hisseniority the Union had reduced his seniority withoutaccording him the requisite registered mail notification.Duffy replied, "Well I'm telling you." Galke's complaintwas borne out by the record. He did not receive thenotification prescribed by the Union's Dispatching Proce-dure. Article II(H) of Union's Dispatching Procedurestates: "The Union shall not disallow the IndustrySeniority Date claimed by any job applicant on his out-of-work card except by written notice once by registered orcertified mail to said applicant, whereupon the procedureset forth in subparagraphs C, D, E, and F shall apply."3Finally, during their March confrontation, Duffy, for thefirst time told Galke that a union member had protestedthat Galke was not entitled to a 1947 seniority date.However, Duffy did not identify the complainant.4The General Counsel argues that the Unior. violatedSection 8(b)(2) and Section 8(b)(1)(A) of the Act byreducing Galke's seniority from 1947 to 1961 because hecriticized the Union's administration. The Union urges thatit reduced Galke's seniority lawfully, i.e., in response tocomplaints from the membership, and only after findingthat Galke was in fact not entitled to the 1947 seniority. Ifind merit in the General Counsel's contention.Under settled law, a union which undertakes to operate ahiring hall pursuant to contract or other arrangements withemployers as the exclusive source of recruitment ofemployees is obligated to refer job applicants withoutregard to their union membership, loyalty to the union, ortheir attitude toward the union's leadership or policies.Laborer's International Union of North America, LocalUnion No. 207, AFL-CIO (A. & E. Construction Company),206 NLRB 902, 904-905 (1973), and cases cited there.Here, the facts reveal that the Union punished jobapplicant Galke because he criticized the performance ofits lead engineers. President Duffy's sarcastic and threaten-ing remarks to Galke on and after the evening of January24 vividly manifested an intent to punish Galke for hisoutspoken criticism of Duffy's subordinates. On theevening of January 24, after the meeting, Galke againconfronted Duffy and repeated his complaints about safetyconditions and the potential loss of work, Duffy revealedhis ire when he remarked, "When you go against my menyou go against me." Duffy again showed animus when inthe same confrontation he castigated Galke for supportinga fellow union member for union office, and accused Galkeof misappropriating operating equipment, taking extensivelunch hours and requesting relief after being on a job foronly 15 minutes. Duffy's hostility surfaced again 3 dayslater, when he saw Galke and immediately asked,"[W]hose white horse are you riding?" Duffy thenabrasively challenged Galke's 1947 seniority and threat-ened to reduce it. I find this threat violative of Section8(b)(l)(A) of the Act, for it came in the context of Duffy's3 Subpars. C, D, E, and F prescribed procedures for establishing anearlier industry seniority date than that claimed by a job applicant.4 In resolving the few issues of credibility raised by the testimony ofDuffy and Galke, I have noted that Galke was more straightforward andappeared more conscientious about providing his complete recollection ofhostility toward Galke's criticism of Duffy's subordinates.One week later, in a phone conversation, Galke discoveredthat his seniority had been reduced to 1961. The timing ofthe reduction of Galke's seniority so close to his confronta-tions with Duffy and Duffy's expressions of hostilitytoward Galke's criticism provide ample support for theGeneral Counsel's contention. Further persuasive evidenceof the unlawful motive lies in the Union's unexplainedfailure to give Galke the notice required by its ownDispatching Procedure when an industry seniority date ischanged.The Union asserts it reduced Galke's seniority becausefellow operating engineers complained to Duffy. Aninvestigation showed that Galke was not entitled to the1947 seniority date because of a "break in time" from 1947through 1961. Indeed, according to the Union, Duffy couldhave properly reduced Galke's seniority to 1971. Examina-tion of the Union's defense revealed its lack of merit.First, I am not persuaded that the reduction of Galke'sseniority was sparked by members' complaints. Aside fromDuffy's testimony and remark to Galke that memberscomplained to him about Galke's seniority at the January24 meeting, there is no other evidence that any membercomplained. Neither Duffy nor any other union witnessidentified a complaining member. Nor did the Unionpresent any complainant as a witness in support of thisimportant part of its defense. In short, the Union has failedto substantiate Duffy's claim.Nor do I accept the Union's further claim that itinvestigated the basis of its award of 1947 seniority toGalke before reducing him to 1961 seniority. According tothe Union, the letter submitted by Galke in 1973 to supporthis claim that he worked for the H. V. Finley Corporationin 1947 was not authentic. The fatal infirmity in theUnion's claim is the fact that it did not obtain anyinformation regarding Galke's 1973 letter until November1975, 10 months after it had reduced his seniority to 1961.Indeed, Duffy himself admitted on cross-examination thatthe Union's investigation of the letter began sometime afterDuffy reduced Galke's seniority date to 1961. Duffy furthertestified under cross-examination that on the night ofJanuary 24 he obtained the Union's records pertaining toGalke's employment history and satisfied himself thatGalke was entitled only to 1961. However, Duffy'stestimony also shows that the Union had considered thesesame records in 1973, including the letter reporting Galke's1947 employment by H. V. Finley Corporation, when itawarded Galke his 1947 seniority. It therefore appearsunlikely that the same material would result in reduction ofGalke's seniority, absent a showing of some basis for achange in evaluation. Here the Union has not shown howits records provided a basis for the change.Finally, the Union claims that Duffy could have properlyreduced Galke's seniority to 1971 because Galke was notemployed as an operating engineer under the Union'scollective-bargaining agreement from 1964 until 1971. Therecord shows, however, that Duffy awarded the 1961their conversations. Accordingly, where their testimony conflicted, I havecredited Galke. Also, taking into accord the documentary evidence andDuffy's partial corroboration of Galke's testimony, the latter's version oftheir conversation appeared more probable.270 LOCAL 138, OPERATING ENGINEERSseniority date to Galke in 1973 after Galke had paid all theback dues covering the 7 years he had been out of theemploying industry. From 1973 until January 1975 Duffyand the Union were content to credit Galke with these 7years. Not until Galke had raised Duffy's ire over theadministration of the Shoreham job did the Union evenconsider the question of Galke's entitlement to theseniority credit for the period from 1961 to 1971. Hereagain there was no change in the facts which hadconfronted Duffy in 1973 when he was willing to provideGalke with seniority credit for the period from 1961 to1973. Here again the record is bare of any valid ground forreduction of Galke's seniority to 1971.In sum, having rejected the Union's defense, I find fromthe record as a whole that the Union sought to punishGalke for his criticism of Duffy's administration byreducing his industry seniority. By such action, the Unionsought to impair Galke's opportunity for job referral andthereby to inflict economic harm upon him. I thereforefurther find that the Union violated Section 8(b)(2) andSection 8(b)(1)(A) of the Act.B. Joseph Spagnulo's TerminationIn January 1974, Marvec Allstate, Inc., a New Jerseybased contractor, entered into a collective-bargainingagreement with the Union covering work to be performedby the Company in Nassau or Suffolk County, New York.Thereafter, in February 1974 Marvec began installation ofa sewer system in Suffolk County, New York. In filling itsemployee complement for that project, Marvec adhered tothe exclusive hiring provision of its collective-bargainingagreement with the Union. Marvec hired operatingengineers referred to it by the Union including four or fiveKoehring backhoe operators.Early in June 1974, employee Blasky, one of the backhoeoperators hired under the exclusive referral provisionannounced his intention of taking a I-week vacation.Marvec's vice president, Vincent Cestone, objected toBlasky's announcement and so advised Lead EngineerAngelo Sposato. Cestone also said that the Companywould hire Joseph Spagnulo, a member of Local 825,International Union of Operating Engineers, AFL-CIO, toreplace Blasky during the latter's I-week vacation.Sposato voiced strong opposition to permitting Spagnuloto work on the Company's Suffolk County job on thegrounds that Spagnulo came from New Jersey and was amember of Local 825. Cestone took the matter of Blasky'sreplacement up with the Union Business Agent DanielMartinez, who concurred in Sposato's opposition. Marti-nez insisted that the Union would provide a qualifiedbackhoe operator to substitute for Blasky.On June 17, Blasky began his vacation. That same day,the Union sent a man to the Marvec jobsite as Blasky'sreplacement. Cestone observed that this replacement wasnot qualified and told Sposato and Martinez that he "hadto go." Cestone again suggested that he be permitted toemploy Spagnulo, who was then present at the jobsite.Sposato and Martinez refused on the grounds thatSpagnulo was from Local 825.On the following day, the Union sent another operatingengineer to operate Blasky's backhoe. Cestone found thesecond referral worse than the first one. He again protestedto Martinez and Sposato, and sought leave to employSpagnulo. The two union representatives observed thesecond backhoe operator. At noon on June 18, Martinezand Sposato agreed that Marvec could have Spagnulo asBlasky's replacement. However, the Union insisted that thesecond referred operator be paid for the remainder of theweek. The Company agreed and Spagnulo went to workthat day.Before Blasky returned to work on June 24, Sposato andMartinez rejected Cestone's request for permission toemploy Spagnulo as a backhoe operator the followingweek. The Union's representatives said that the Unionwould provide the operator for the additional machine.Blasky returned to work on schedule. However, theUnion did not refer a backhoe operator that day, June 24.On the following morning the Union sent a backhoeoperator. Cestone found him to be "grossly unqualified."Cestone protested to the Union, claiming that the employ-ee referred was not qualified to perform the assigned work.He again stated that Marvec would prefer to employSpagnulo. By the end of that same working day the Unionhad agreed to send a second referral to the Company.Later, on June 25, Union President and BusinessManager James Duffy discussed problems regarding theadditional Koehring backhoe operator. The two finallyagreed that the Union would send another employee thefollowing day, whose tenure would depend upon hiscompletion of a specified task in a specified amount oftime. Duffy agreed that if the referred employee failed tosatisfy this test, Marvec could hire Spagnulo. On June 26,the Union sent a backhoe operator to the Marvec jobsite.At the end of the workday Cestone observed that theemployee had not performed the specified task.On the following day the Union acceded to Cestone'srequest. Whereupon Marvec hired Spagnulo, who re-mained on the job until Christmas. At that point Marvecclosed down the job for a holiday vacation.When the Christmas vacation ended, the Union balkedwhen Vice President Cestone sought to reemploy Spagnuloon the Suffolk County job.Vice President Cestone's brother, Ralph, asked Duffy toexplain the Union's refusal to permit Spagnulo's return tothe job. Duffy replied that Spagnulo was "not a Local 138man and we don't want him working here period."Following further discussion, Duffy agreed to permitSpagnulo to return to work. Thereafter, following theChristmas holiday, Spagnulo returned to work and re-mained on the Marvec job until February 19, 1975.On February 18, Vice President Cestone advised LeadEngineer Sposato that the Company wished to lay off acrew of employees working with Koehring backhoeoperator Von Braunsberg. Vice President Cestone addedthat he did not intend to lay off Von Braunsberg but wouldtransfer him to another type of equipment. Cestone alsosought the option of transferring Von Braunsberg to aKoehring backhoe operation if one were needed thereafter.Sposato rejected Cestone's idea, suggesting instead that theCompany terminate Spagnulo because he was from Local825, and Von Braunsberg had job seniority.271 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVice President Cestone argued that the contract betweenthe Union and Marvec had no provision for displacingemployees on the basis of job seniority. Cestone also toldSposato that there was another employee, Foster, aKoehring backhoe operator who had less job seniority thaneither Von Braunsberg or Spagnulo. Finally, Cestone gaveSposato a list of the Company's Koehring backhoeoperators. However, Sposato did not refer to the list orchallenge Cestone's assertion that Foster had more seniori-ty than either Von Braunsberg or Spagnulo. In fact, uponreceiving the list from Vice President Cestone, Sposatosaid, "So what? That is the way it is."On February 19, Vice President Cestone dispatched aletter to Duffy regarding the shutdown of the Koehringbackhoe. Contained in the letter were the followingassertions:Because of job conditions we have found it necessary totemporarily shut down one (I) [sic] Koehring backhoe.I have instructed Mr. Sposato, the Master Mechanic, totemporarily transfer Mr. Von Braunsberg to otherduties within the organization and this has been refusedby Local 138.This refusal carried with it specific instructions that wemust instead lay-off [sic] Mr. J. Spagnulo because he isfrom New Jersey (Local 825) and replace him with Mr.Von Braunsberg.The Union did not issue a written response to VicePresident Cestone's letter.Later on the same day, Union Business Agent PeterZarcone appeared at the Marvec job and together withSposato confronted Vice President Cestone. Zarcone andSposato warned that the Union would shut the job downunless Marvec terminated Spagnulo. In making thisdemand the two union representatives referred to Spagnuloas "that son of a bitch from New Jersey." When Cestonedeclared that he would not terminate Spagnulo, Zarconeagain threatened a shut down and instructed Sposato tocarry out the threat. Sposato left the office. Cestone calledhim back and sought further discussion.Ultimately, Vice President Cestone summoned Spagnuloto the office and asked him if he wanted to retain his job.Spagnulo said he wished to do so. Cestone reiterated hisintention of retaining Spagnulo to which Zarcone respond-ed, "Well, enough of this nonsense we are first going toshut you down." Finally, Vice President Cestone accededto the Union's demand and terminated Spagnulo that veryday, February 19, 1975.5From the foregoing, I find that the Union, afterpermitting Spagnulo to work at Marvec's Suffolk Countyjobsite, caused Marvec to select him for terminationbecause he was a member of Local 825. By thus effectingits will, the Union necessarily encouraged employees toseek and retain membership in the Union as a condition of5 The facts surrounding Spagnulo's termination were largely undisputed.However, there were substantial issues of credibility raised. In resolvingthose issues, I have credited the Cestones rather than Duffy., Zarcone, orMartinez. In assessing the conflicting testimony, I noted that the Cestonestestified fully and appeared to be more interested than the union witnessesobtaining and retaining employment under its exclusivereferral agreement with Marvec and other employers. Indoing so, the Union caused Marvec to discriminate againstSpagnulo within the meaning of Section 8(a)(3) of the Act,and thereby itself violated Sections 8(b)(2) and 8(b)(1)(A)of the Act. Rondicken, Inc., 198 NLRB 100, 102-103 (1972).CONCLUSIONS OF LAWI. Building Contractors' Association, Inc., each of itsemployer-members and Marvec Allstate, Inc., are employ-ers within the meaning of Section 2(2), (6), and (7) of theAct.2. The Respondent, Local 138, International Union ofOperating Engineers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. Respondent Union has violated Section 8(bX2) ofthe Act by causing and attempting to cause employers todiscriminate against their employees in violation of Section8(a)(3) of the Act by reducing Edmund L. Galke's industryseniority because of his criticism of Respondent Union'sadministration, and by causing Marvec Allstate, Inc., toterminate Joseph Spagnulo because he was not a memberof Respondent Union.4. Respondent Union has violated Section 8(bXI)(A) ofthe Act by threatening to reduce employee Edmund L.Galke's industry seniority because he criticized Respon-dent Union's administration.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Union engaged in unfairlabor practices proscribed by Sections 8(bX2) and8(b)(l)(A) of the Act, it will be ordered that Respondentcease and desist from such conduct and from in any othermanner restraining or coercing employees in the exercise oftheir Section 7 rights.The Union unlawfully discriminated against employeeGalke by reducing his industry seniority thereby reducinghis opportunity for employment under an exclusive referralagreement. The Union also unlawfully discriminatedagainst employee Spagnulo by causing Marvec Allstate,Inc., to terminate him. Therefore, in order to effectuate thepolicies of the Act it will be ordered that the Union makewhole both Galke and Spagnulo for any loss of earningseach may have suffered by reason of the discriminationpracticed against him, by paying each a sum of moneyequal to the wages he would have earned absent suchdiscrimination less his net earnings elsewhere during saidperiod. Such loss of earnings, with interest thereon at therate of 6 percent per annum, shall be computed in themanner set forth in F. W. Woolworth Conpany, 90 NLRB289 (1950), and Isis Plumbing & Heating Co., 138 NLRB716 (1962). I shall also recommend that Respondent Unionrestore Galke to his 1947 industry seniority and notifyin providing complete details as they remembered them. More importantwas the corroboration provided for the Cestones' testimony by VincentCestone's written communications with the Union, particularly his letter ofFebruary 19, and the list of backhoe operators he handed to Sposato on thatdate.272 LOCAL 138, OPERATING ENGINEERSBuilding Contractors' Association, Inc., in writing, with acopy to Edmund L. Galke, that it will not object to Galke'semployment in the future because of his criticism ofRespondent Union's administration. I shall further recom-mend that Respondent Union notify Marvec Allstate, Inc.,in writing, with a copy to Joseph Spagnulo, that it will notobject to Spagnulo's employment in the future because ofhis nonmembership in Respondent Union.In view of the nature of the unfair labor practicescommitted, I shall also recommend that RespondentUnion cease and desist from infringing in any othermanner upon the rights of employees guaranteed bySection 7 of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER6Respondent Union, Local 138, International Union ofOperating Engineers, AFL-CIO, Farmingdale, New York,its officers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause members of theBuilding Contractors' Association, Inc., or any otheremployer to discharge or otherwise discriminate againstemployees in any way because they criticize RespondentUnion's administration, run for union office, or engage inother activity protected by Section 7 of the Act, or becauseof their nonmembership in Respondent Union.(b) Threatening to reduce industry seniority of employ-ees because they criticize the Union's administration, runfor union office, or engage in other activity protected bySection 7 of the Act.(c) In any other manner restraining or coercing employ-ees in the exercise of their rights under Section 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Make whole Edmund L. Galke and Joseph Spagnulofor any loss of pay each may have suffered by reason of thediscrimination practiced against him, in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords, reports, work lists, and other documents necessaryto analyze the amount of backpay due under the terms ofthis Order.(c) Restore Edmund L. Galke to his 1947 industryseniority on the Union's records.(d) Notify Building Contractors' Association, Inc., andEdmund L. Galke, in writing, that there is no objection tothe hiring or employment of Edmund L. Galke.(e) Notify Marvec Allstate, Inc., and Joseph Spagnulo, inwriting, that there is no objection to the hiring oremployment of Joseph Spagnulo.(f) Post at all places where notices to its members arecustomarily posted copies of the attached notice marked"Appendix." 7Copies of said notice, on forms provided bythe Regional Director for Region 29, after being dulysigned by the Union's representative, shall be posted by theUnion immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by the Union to ensure that said notices are notaltered, defaced, or covered by any other material.(g) Notify the Director of Region 29, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.7 In the event that the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportunity topresent evidence, the National Labor Relations Board hasfound that we violated the National Labor Relations Actand has ordered us to post this notice and abide by itsterms.WE WILL NOT cause or attempt to cause employer-members of the Building Contractors' Association, Inc.,or any other employer, to discriminate against EdmundL. Galke or any other employee, in violation of Section8(a)(3) of the Act, because he criticizes the Union'sadministration, runs for office in the Union, orotherwise engages in activity protected by the NationalLabor Relations Act.WE WILL NOT cause or attempt to cause MarvecAllstate, Inc., or any other employer to discriminateagainst Joseph Spagnulo or any other employee, inviolation of Section 8(aX3) of the Act because of hislack of membership in our Union.WE WILL NOT threaten employees with loss ofindustry seniority because they criticize the Union'sadministration, run for union office, or otherwiseengage in activity protected by Section 7 of theNational Labor Relations Act.WE WILL NOT in any other manner restrain or coerceemployees or applicants for employment in the exerciseof rights guaranteed them in Section 7 of the NationalLabor Relations Act.WE WILL make whole Edmund L. Galke for any lossof pay suffered by reason of the discriminationpracticed against him.WE WILL restore Edmund L. Galke to his 1947industry seniority.WE WILL make whole Joseph Spagnulo for any lossof pay suffered by reason of the discriminationpracticed against him.273 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL notify Building Contractors' Association,Inc., and Edmund L. Galke that there is no objection tothe hiring or employment of Galke.WE WILL notify Marvec Allstate, Inc., and JosephSpagnulo, in writing, that there is no objection to thehiring or employment of Spagnulo.LOCAL 138, INTERNATIONALUNION OF OPERATINGENGINEERS, AFL-CIO274